Citation Nr: 0612395	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-07 330	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to a initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD), for the 
period from December 11, 2000 through October 22, 2003.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision that 
granted service connection and assigned a 50 percent rating 
for PTSD, effective December 11, 2000.  The veteran filed a 
notice of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) in January 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2003.

In April 2004, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In August 2004, the Board remanded the matter on appeal to 
the RO for further action.  Thereafter, in a November 2005 
rating decision, the RO awarded higher ratings for the 
veteran's service-connected PTSD of 70 percent, effective 
December 11, 2000, and 100 percent, effective October 23, 
2003.  As the veteran is presumed to seek the maximum 
available benefit, and a higher rating for PTSD is 
potentially assignable for the period from December 11, 2000 
through October 22, 2003, this matter remains viable on 
appeal (as reflected on the title page).  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to August 1967.

2.  On April 19, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant,  
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
must be dismissed.




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


